Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
      Summary
The primary amendment filed on Feb. 10, 2019 has been acknowledged.  
Claims 1-13, 31-47 and 49-52 have been canceled. 
Claims 14-30 and 48 are pending. 
  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandra A. Sciascia-Zirger on Feb. 24, 2021.
The specification of the application has been amended as follows: 	On page 39 under ” [Symbol font/0x6B]B/NFAT-1” at the end of line 14 after”-3’”  insert --- (SEQ ID NO: 1) --- at the end of line 15 after”-3’”  insert ---  (SEQ ID NO: 2) ---,
On page 39 under the title of “[Symbol font/0x6B]B/NFAT-2” at the end of line 17 after “-3”  insert --- (SEQ ID NO: 3) ---- at the end of line 18 after ”-3’”  insert --- ( SEQ ID NO: 4) ---
On page 39 under the title of “AP2”, at the end of line 20 after “-3” insert --- (SEQ ID NO: 5) --- at the end of line 21 after “-3” insert --- (SEQ ID NO: 6) ---
On page 39 under the title of “SP-1”, at the end of line 23 insert --- (SEQ ID NO: 7) --- at the end of line 24 after “-3” insert --- (SEQ ID NO: 8) ---
On page 39 under the title of ”USF” at the end of line 26 after “-3”  insert --- (SEQ ID NO: 9) --- at the line 27 after “-3”  insert ---  (SEQ ID NO:10) ---
On page 39 under the title of ” TCP-1α” at the end of line 29  after “-3” insert --- (SEQ ID NO: 11) ---  at the end of line 30 after “-3” insert ---( SEQ ID NO: 12) ----  
On page 39 under the title of ” NF1IL6-I ” at the end of line 32 after “-3” insert ---( SEQ ID NO: 13) --- at the end of line 33 after “-3” insert ---( SEQ ID NO: 14) --- 
On page 39 under the title of “NF1IL6-II ” at the end of 35 after “-3”  insert ---( SEQ ID NO: 15) --- 
On page 40 at the end of line 1 after “gaag-” insert --- -3’ (SEQ ID NO: 16) ---

	Claim 14 (currently amended): In line 14 before “exposing” deleted b) and inserted --- e) --- In line 15 before “determining” delete “c)” and inserted --- f) ---- 
Claim 19 (currently amended). In line 2 after “SIV” please delete “, XMRV, HTLV-1, HTLV-2, HTLV-3, or HTLV-4” and before “SIV” insert --- or ---
	Please add the following new claims:
	Claim 53 (new): The method of claim 14, wherein at least 10% of the population of cells is latently infected.
Claim 54 (new): The method of claim 14, wherein at least 20% of the population of cells is latently infected.
Claim 55 (new): The method of claim 14, wherein at least 30% of the population of cells is latently infected.
Claim 56 (new): The method of claim 14, wherein at least 40% of the population of cells is latently infected.
Claim 57 (new): The method of claim 14, wherein the lentiviral promoter is a HIV or SIV promoter. 
Claim 58 (new): The method of claim 14, wherein the Env is provided intrans to the Env Defective lentivirus while the lentivirus is being grown, prior to exposure to the non-polarized cells of step c). 
Claim 59 (new): The method of claim 14, wherein the lentivirus does not contain a transgene.
Claim 60 (new): The method of claim 14, wherein the lentivirus defective in Env is a defective HIV (DHIV) vector.
Claim 61 (new): The method of claim 14, wherein the population of cells latently infected with the lentivirus can be activated to support transcription of the lentivirus genes of the lentivirus. 
Claim 62 (new): The method of claim 14, wherein the lentivirus further comprises HIV genes that encode Gag and Pol. 
Claims 15 and 20-48 canceled. 
	Claims 14, 16-19 and 53-62 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest arts in the HIV treatment are focus on how to identify a latent infection by HIV-1 or HIV-2 as evidenced by Pierson T, et al. (Identification of a reservoir for HIV-1 in patients on highly active antiretroviral therapy. Science. 1997; 278: 1295-1300) and study how the latent infection is activated and therefore find a therapeutic reagent to control the clinical outcome or method in a patient as evidenced by Folks TM. et al. (Tumor necrosis factor alpha induces 15expression of human immunodeficiency virus in a chronically infected T-cell clone. Proc Natl Acad Sci U S A. 1989; 86:2365-2368). No prior art teaches or suggests such method for screening a composition to active a latent infection by HIV or SIV. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/             Primary Examiner, Art Unit 1648